Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by the addition of the following: Questions under the Federal Constitution were presented and necessarily passed upon by the Court of Appeals, viz., (1) the appellant contended that the order of the trial court, dated March 27, 1952, granting the motion of the District Attorney for a special jury to try the issues herein, over the opposition of the defendant, was based upon moving papers which were wholly insufficient to warrant the relief applied for; that the granting of said motion for a special jury on insufficient papers constituted a denial of due process and a violation of the defendant’s rights under the Fourteenth Amendment of the Constitution of the United States. (2) The appellant contended that subdivision 4 of section 749-aa of the Judiciary Law of the State of New York as construed and applied in this case constituted a denial of due process and a violation of his rights under the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals held that the rights of defendant under the Fourteenth Amendment of the Constitution of the United States had not been violated or denied. [See 304 N. Y. 937.]